11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Texas Petroleum Land Management, LLC, * From the 118th District Court
Robert Ralph Riggs,                    of Howard County,
Elizabeth Ann Riggs Lawrence, and      Trial Court No. 52811
Jeane Hancock Riggs Weller,

Vs. No. 11-19-00341-CV                       * February 17, 2022

Dorothy Kalmbach McMillan,                   * Opinion by Williams, J.
Kathryn McMillan Taylor,                       (Panel consists of: Bailey, C.J.,
Austin Trust Company, and                      Trotter, J., and Williams, J.)
Nancy M. Higgs,

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Texas Petroleum Land Management, LLC,
Robert Ralph Riggs, Elizabeth Ann Riggs Lawrence, and Jeane Hancock Riggs
Weller.